This is a prosecution for the offense of violating the terms of an ordinance of appellee, by driving an automobile while drunk.
The case originated in the mayor's court of the city of Piedmont, from where it was carried by appellant, after his conviction there, to the circuit court, and from whence it is brought here, likewise.
The only questions presented to us for consideration relate to rulings on the taking of testimony, and to the trial court's action in overruling appellant's motion for a new trial.
The case is a very simple one, and we observe, in none of the rulings called in question, anything that seems to warrant extended comment.
The specified grounds of objection to the several questions discussed by appellant's counsel were, no one of them, well taken.
The ordinance which appears to have been introduced in evidence is not included in the bill of exceptions. Hence we are in no position to review the trial court's action in admitting same over appellant's objection. North v. State,18 Ala. App. 161, 89 So. 832.
The evidence was ample to support the verdict returned by the jury. Cobb v. Malone  Collins, 92 Ala. 630, 9 So.2d 738. *Page 433 
There is no prejudicial error in any of the rulings underlying the assignments of error made and argued, and the judgment appealed from is affirmed.
Affirmed.